In an action to declare amendments to a local zoning ordinance unconstitutional and ineffective, and for other relief, the appeal is from an order insofar as it denies appellants’ motion, under rule *689106 of the Rules of Civil Practice, to dismiss the first, third, and fourth causes of action set forth in the amended complaint as legally insufficient. Order modified by striking the ordering paragraphs therefrom and by substituting in place thereof provisions to the effect that the motion be granted as to the second, third, and fourth causes of action, that the dismissal of the third cause of action be without prejudice, and that in all other respects the motion be denied. As so modified, order affirmed, without costs. Appellants’ time to serve an answer to the first cause of action is extended until 10 days after entry of an order hereon. The third cause of action is directed against amendments to the ordinance which require a commercial builder of residences to obtain and to submit plans to the beard of appeals for determination as to whether proposed houses are of differing exterior appearances. It is alleged that the amendments are unconstitutional and in excess of the legislative powers of the village. This cause is asserted prematurely when no application under the amendments has been passed upon. The fourth cause of action is based on the omission to prepare an amended building zoining map and to post and prove the posting of such amended map. The ordinance amends the existing map by dividing one residence district into two residence districts, and the boundaries of the new districts are set forth in the ordinance. Under sections 178 and 179 of the Village Law it is not essential that a new map be drawn in order to effect a change in the zoning districts. Beldock, Acting P. J., Murphy, Ugnetta, Hallinan and Kleinfeld, JJ., concur.